Citation Nr: 0428513	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-24 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from December 1956 to 
December 1976, at which time he retired with more than 20 
years of active duty.  

Service connection was denied for a back disorder by a June 
1977 rating decision that became final when the veteran did 
not file an appeal of the decision within one year after 
receiving notification thereof in July 1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the Department 
of Veterans Affairs (VA) Jackson, Mississippi, Regional 
Office (RO).  The veteran filed a notice of disagreement with 
that rating decision in September 2000.  After receiving a 
statement of the case in October 2000, the veteran perfected 
his appeal to the Board by timely filing a substantive appeal 
in November 2000.  


FINDINGS OF FACT

1.  A June 1977 rating decision denied service connection for 
a back disorder, and the veteran did not file an appeal of 
the decision within one year after receiving notification of 
the decision in July 1977.  

2.  The evidence received since the June 1977 rating decision 
became final is significant and must be considered in order 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a back disorder.  

3.  The veteran is shown to have a back disorder that is 
related to his military service.  




CONCLUSIONS OF LAW

1.  The June 1977 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 4005(c); 38 C.F.R. §§ 3.104, 19.118; currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(2003).  

2.  The evidence received by VA since the June 1977 rating 
decision is new and material, and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108, (West 2002); 38 C.F.R. § 3.156(a) (2003).  

3.  Lumbosacral spine stenosis with right L5-S1 radiculopathy 
and degenerative changes of the posterior elements throughout 
the lower lumbar spine was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that since it is 
granting the benefits sought in this case, a discussion of 
VA's various procedural obligations concerning notices and 
assistance to the veteran is unnecessary.  

The veteran contends that he has presented evidence since the 
June 1977 rating decision that is both new and material, and 
which establishes that he has back disability that is related 
to his military service.  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must file an appeal 
of an RO rating decision within one year from the date that 
agency mails notice of the determination to him or her.  
Otherwise, the determination becomes final and may be 
reopened only upon receipt of additional evidence, which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  Should such new and material evidence 
be presented or secured with respect to the claim, it shall 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  In determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
since the last time the claim was denied on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans, 9 Vet. App. 273.  However, the specified bases for the 
final disallowance must be considered in determining whether 
the new evidence is probative.  Id.  Such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

The evidence considered by the RO in its June 1977 rating 
decision consisted of the veteran's service medical records 
and the report of a February 1977 VA medical examination.  
The service medical records revealed that the veteran was 
seen on several occasions for treatment of back problems, 
including sciatica involving L4-L5 (November-December 1973, 
November 1975, March 1976, and April 1976) and acute low back 
pain with radiation down the right leg (September 1975).  
A December 1973 physical profile noted that the veteran had 
been placed on restrictions due to a "slipped disc," while 
a November 1975 physical profile showed that he was again 
placed on restrictions, due to sciatica at L4-L5.  The 
February 1977 VA examination report did not show any finding 
of back disability.  

The RO concluded in its denial of service connection for a 
back disorder in the June 1977 rating decision that the 
absence of any back pathology at the February 1977 VA 
examination demonstrated that the veteran did not have a back 
disorder for which service connection could be granted.  

The evidence submitted since the June 1977 rating decision 
became final includes the following: several lay statements 
from friends and family of the veteran, dated in July 2000; 
copies of medical records considered by the Social Security 
Administration in awarding the veteran Social Security 
benefits; medical records from a military medical facility, 
dated from 1997 to 2002; several private medical records and 
statements, dated in 2000; and the reports of VA orthopedic 
and neurological examinations performed in March 2002.  

The lay statements indicated that the veteran had experienced 
back problems since service.  

A January 2000 statement from a private physician indicated 
that the veteran very probably had a degree of lumbar spinal 
stenosis that was responsible for part of his lower 
extremities, and was "a sequelae of his lumbar disc disease 
diagnosed in the early 1970s."  A February 2000 MRI, 
performed by another private physician revealed mild diffuse 
disc bulge at L3-L4, diffuse disc bulge with accompanying 
central disc herniation at L4-L5 and L5-S1, with neural 
foraminal narrowing and nerve root impairment at L5-S1, and 
moderate degenerative joint disease of the posterior elements 
throughout the lower lumbar spine.  A March 2000 statement 
from a third private physician noted that the veteran gave a 
history of intermittent back pain beginning in the early 
1970s, which had intensified over the last several months, 
and that the neurological impression was lumbosacral spine 
stenosis with claudication.  In a June 2000 statement, a 
fourth physician reported an impression of suspected very 
symptomatic lumbar canal stenosis with radiculopathy and 
claudication in both legs, greater on the right.  

The examiner at the March 2002 VA neurological examination 
noted that the veteran provided a history of back problems 
that had begun in service.  The physician indicated that the 
veteran appeared to have chronic lumbar spinal stenosis with 
radiation symptoms and claudication.  

The examiner at the March 2002 VA orthopedic examination 
stated that he had reviewed the claims file, as well as the 
private medical records submitted.  He indicated that service 
medical records showed evidence of back problems, and that 
the postservice medical evidence revealed evidence of current 
back disability.  He diagnosed chronic low back pain syndrome 
with a history of spinal stenosis and accompanying right L5-
S1 radiculopathy; moderate degenerate changes of the 
posterior elements throughout the lower lumbar spine; 
claudication of both lower extremities secondary to the 
spinal stenosis; and diabetic neuropathy of the lower 
extremities.  The examiner opined that, based on the 
veteran's history, as well as review of the medical evidence 
presented in the case, it was at least as likely as not that 
the veteran's current back condition was related to the back 
problems he experienced in service, which were documented.  

After reviewing the evidence submitted since the June 1977 
rating decision became final, the Board finds that it is new 
and material because it has not been considered previously, 
and it indicates that the veteran has back disability that 
may be related to service.  Accordingly, the claim of 
entitlement to service connection for a back disorder is 
reopened.  The Board also finds that a decision rendered on 
the merits at this time would not be prejudicial to the 
veteran.  Bernard, 4 Vet. App. 384.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

While the lack of medical evidence of any back disability for 
more than twenty years after service affects the veteran's 
claim for service connection for a back disorder negatively, 
the Board finds that there is also positive evidence with 
regard to the claim, in that the veteran was treated for back 
problems in service, and a VA physician opined in a March 
2002 VA examination report that it was at least as likely as 
not that the etiology of the veteran's current back 
disability was the back problems he experienced in service.  
Therefore, after reviewing the evidence, the Board concludes 
that there is an approximate balance of the positive and 
negative evidence as to whether the veteran has a back 
disorder that is related to his active military service.  
Because a veteran is accorded the benefit of the doubt when 
the evidence is in equipoise, under 38 U.S.C.A. § 5107, the 
Board finds that service connection is warranted for the 
veteran's lumbosacral spine stenosis with right L5-S1 
radiculopathy and degenerative changes in the lower lumbar 
spine.  


ORDER

Service connection is granted for lumbosacral spine stenosis 
with right L5-S1 radiculopathy and degenerative changes in 
the lower lumbar spine.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



